                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


GARY WILLIKY                                          §
                                                      §   Civil Action No. 4:18-CV-816
v.                                                    §   (Judge Mazzant/Judge Nowak)
                                                      §
AMCOL SYSTEMS, INC.                                   §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 6, 2019, the report of the Magistrate Judge (Dkt. #16) was entered containing

proposed findings of fact and recommendations that Plaintiff Gary Williky’s claims be dismissed

pursuant to Federal Rule of Civil Procedure 41. On February 12, 2019, Plaintiff advised the Court

that he desired to non-suit his claims (Dkt. # 19).

       Having received Plaintiff’s notice of his desire to non-suit his case and the report of the

Magistrate Judge, and no objections thereto having been timely filed, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and adopts the Magistrate

Judge’s report as the findings and conclusions of the Court.

       It is, therefore, ORDERED that Plaintiff Gary Williky’s claims are DISMISSED

WITHOUT PREJUDICE.
.

    All relief not previously granted is hereby DENIED.

    The Clerk is directed to CLOSE this civil action.

    IT IS SO ORDERED.

    SIGNED this 13th day of March, 2019.




                                  ___________________________________
                                  AMOS L. MAZZANT
                                  UNITED STATES DISTRICT JUDGE




                                            2
